DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II (Figure 8), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2022.
Applicant’s election without traverse of Species I (Figures 1-2) in the reply filed on 06/17/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goubault et al. (FR 3030110 A1, hereinafter Goubault).
Regarding claim 1, Goubault discloses a method of manufacturing a computing component (Abstract, line 1, “…method for coating an electronic component…”), comprising: 
positioning a cosmetic prefabricated sheet of material (Page 3, Para. 2, lines 4 after description of the drawings, “…the positioning for example of a plate still often called in English "wafer", on a support…”) including a cosmetic surface and a protrusion surface (Fig. 13, where the interconnecting members 42 are on a cosmetic surface and the stacks 6 are on the protrusion surface, where the interconnecting members 42 are not additively manufactured, instead they are prefabricated and inserted, Page 4, last Para., last line, “…Interconnecting members may be balls, tubular interconnections of the insert type…”); 
forming an innermost layer of a protrusion on the protrusion surface of the cosmetic prefabricated sheet of material (Page 6, Para. 2, lines 2 from end, “…production of a coating layer 5 on the front face 43….”); 
while forming the innermost layer of the protrusion, creating a heat affected zone that does not extend to the cosmetic surface of the cosmetic prefabricated sheet of material (Page 8, Para. 3, lines 5-7, “…heating nozzle forming a deposition head 13 which moves to predefined locations by a numerical control. In FIG. 18, the deposition of a first layer is thus particularly precise and makes it possible to completely fill the interstitial spaces between the interconnection members 42.”); and 
forming an outermost layer of the protrusion above the innermost layer (Page 8, Para. 3, lines 13-14, “…a displacement of the head 13 such that the interconnection members 42 are avoided and the stacks 6 of coating layers are deposited locally….”), the innermost layer and the outermost layer of the protrusion forming the protrusion (Fig. 13, where the protrusion is the slanted lines which comprise stacks 6 on top of the initial coating layer 5), the protrusion having a difference in cross-sectional width across a height of the protrusion that is less than 250 microns (Fig. 13, where the cross-sectional width of each protrusion is shown to be constant).
	Regarding claim 3, Goubault teaches the method according to claim 1, as set forth above, discloses further comprising forming one or more intermediate layers of the protrusion on the innermost layer of the protrusion (Page 8, Para. 3, line 14, “…the stacks 6 of coating layers are deposited locally.”, where Fig. 13 shows multiple layers being formed on the protrusion).
	Regarding claim 4, Goubault teaches the method according to claim 1, as set forth above, discloses further comprising while forming one or more intermediate layers of the protrusion, creating a heat affected zone that does not extend to the cosmetic surface of the cosmetic prefabricated sheet of material (Page 5, Para. 2, lines 12-13, “Additive manufacturing also covers the Selective Laser Melting (SLM) process, which consists of melting, by laser scanning, metal powders deposited layer by layer.”, where heating zones being on each layer is an inherent property of the SLM process).
	Regarding claim 5, Goubault teaches the method according to claim 1, as set forth above, discloses wherein forming the innermost layer of the protrusion comprises forming a microstructural bond between the innermost layer and the cosmetic prefabricated sheet of material (Page 8, Para. 3, lines 4-5, “…the base material is provided as the coating layer 5 is produced by means of a heating nozzle forming a deposition head 13 which moves to predefined locations…”, where the microstructural bond would inherently be created through the heated deposition of material).
	Regarding claim 6, Goubault teaches the method according to claim 1, as set forth above, discloses wherein after forming the innermost layer of the protrusion, the cosmetic surface of the cosmetic prefabricated sheet of material does not exhibit recrystallization (Fig. 13, where the interconnected members 42 are stated to be inserted objects that are not placed through additive manufacturing, where that would inherently mean that the contact area between the interconnected members 42 and the component surface 4 is not heated and does not recrystallization due to the lack of heating).
Regarding claim 7, Goubault teaches the method according to claim 1, as set forth above, discloses wherein an area of the cosmetic surface beneath the protrusion and an area of the cosmetic surface adjacent the protrusion have the same microstructural texture (Claim 11, line 1, “…a first electronic component (4)…”, where the cosmetic surface on the electronic component would be consistent in texture as the entire surface is continuous).
Regarding claim 11, Goubault discloses a method of manufacturing a computing component (Abstract, line 1, “…method for coating an electronic component…”), comprising positioning a cosmetic prefabricated sheet of material (Page 3, Para. 2, lines 4 after description of the drawings, “…the positioning for example of a plate still often called in English "wafer", on a support…”) including a cosmetic surface and a protrusion surface (Fig. 13, where the interconnecting members 42 are on a cosmetic surface and the stacks 6 are on the protrusion surface, where the interconnecting members 42 are not additively manufactured, instead they are prefabricated and inserted, Page 4, last Para., last line, “…Interconnecting members may be balls, tubular interconnections of the insert type…”); 
using Selective Laser Melting (SLM) (Page 5, Para. 2, lines 12-13, “Additive manufacturing also covers the Selective Laser Melting (SLM) process, which consists of melting, by laser scanning, metal powders deposited layer by layer.”): forming an innermost layer of a protrusion on the protrusion surface of the cosmetic prefabricated sheet of material (Page 6, Para. 2, lines 2 from end, “…production of a coating layer 5 on the front face 43….”), the innermost layer comprising a base (Fig. 7, where the protrusion consists of stacks 6 and covered areas 7, where the covered area is the base of the protrusion); and 
forming an outermost layer of the protrusion above the innermost layer (Page 8, Para. 3, lines 13-14, “…a displacement of the head 13 such that the interconnection members 42 are avoided and the stacks 6 of coating layers are deposited locally….”), the innermost layer and the outermost layer of the protrusion forming the protrusion (Fig. 13, where the protrusion is the slanted lines which comprise stacks 6 on top of the initial coating layer 5), the outermost layer of the protrusion comprising an end of the protrusion, the base of the protrusion having a cross-sectional width and the end of the protrusion having a cross-sectional width, a difference in the cross- sectional width of the base and the cross-sectional width of the end being less than 250 microns (Fig. 13, where the cross-sectional width of each protrusion is shown to be constant between the base and end of the protrusion).
Regarding claim 13, Goubault teaches the apparatus according to claim 11, as set forth above, discloses wherein the protrusion forms an L-shape with an orthogonal corner as viewed from above the protrusion surface (Fig. 6-9, where stacked protrusion 6 at the left and right ends inherently form L-shapes with the corner due to the protrusion being a rectangular column).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goubault et al. (FR 3030110 A1, hereinafter Goubault) in view of Moore et al. (US 20170144426 A1, hereinafter Moore).
	Regarding claim 2, Goubault teaches the method according to claim 1, as set forth above.
Goubault does not disclose:
wherein the distance between the heat affected zone and the cosmetic surface is greater than 20 μm.
However, Moore discloses, in the similar field of using additive manufacturing to create protrusions, using sintered metal powder to fuse a protrusion to a surface where the size of the heat affected zone is in microns (Para. 0046, lines 4-6, “The joining temperature may be low and localized typically confined to a region 5 to 200 microns thick.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the substrate with spaced protrusions from Goubault to have a contact area to fuse the protrusion initially to the cosmetic surface as taught by Moore; where the heat fusion area is confined to 5-200 microns and from Fig. 3B, it shows that the substrate 310 has more height from the heat fusion area and would be inherently larger than 20 μm.
	Regarding the feature of the distance between heat affected zones and the cosmetic surfaces, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize distances between the heat affected zone and the cosmetic surface. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Goubault discloses a need for creating an initial layer 5 to fuse with the cosmetic surface in order to form a protrusion with additional layers 6. Thus, the distance of the heat affected zone would affect the rigidity of the protrusion and could be selectively optimized depending on the sizing of the electronic component, but the end-result of the protrusion being connected to the cosmetic surface would be unchanged. 
Regarding claim 12, Goubault teaches the apparatus according to claim 11, as set forth above.
Goubault does not disclose:
wherein the protrusion has a height from the base to the end of greater than 600 microns.
However, Moore discloses a heat affected zone that is at the scale of microns (Para. 0046, lines 4-6, “The joining temperature may be low and localized typically confined to a region 5 to 200 microns thick.”), where the protrusions shown have lengths that are far longer than the heat affected zone (Fig. 3B, where the protrusions 320 are shown to be larger than the heat affected zone that couples the protrusion to the surface 310). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the protrusions in Goubault to include the heights as taught by Moore. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of protrusions with a height that can act as bosses to allow for a secondary slice to be combined with the first slice, as stated by Moore, Claim 19, lines 5-8, “…the first 2D slice and the second 2D slice are brought together on the 3D object build
platform in a manner that the plurality of bosses protrude through the plurality of through features…”.
	Regarding claim 14, Goubault teaches the apparatus according to claim 11, as set forth above.
Goubault does not disclose:
wherein the protrusion forms a boss.
However, Moore discloses additively manufactured protrusions form a boss (Para. 0047, lines 13-16, “…a plurality of bosses 320 may be selectively printed, according to known print methods (potentially including FDM and/or MJM), or otherwise deposited/formed on a top surface of the 2D slice 310.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the protrusions in Goubault to be bosses as taught by Moore.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using the protrusions as a connection piece to join two pieces together, as stated by Moore, Claim 19, lines 5-8, “…the first 2D slice and the second 2D slice are brought together on the 3D object build platform in a manner that the plurality of bosses protrude through the plurality of through features…”.

	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Goubault et al. (FR 3030110 A1, hereinafter Goubault) in view of Ehemann et al. (US 20130323444 A1, hereinafter Ehemann).
	Regarding claim 8, Goubault teaches the method according to claim 1, as set forth above.
Goubault does not disclose:
wherein after forming the innermost layer of the protrusion, the cosmetic surface has an average surface roughness of less than 2 µm Ra.
However, Ehemann discloses, in the similar field of components for electronic devices, a glass cover with a surface roughness in nanometers (Para. 0016, lines 1-2, “FIG. 4 shows a surface roughness profile of a flat fusion-formed glass Ra=0.2651 nm (average).”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the substrate in Goubault to have the surface roughness as taught by Ehemann.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a substrate surface that would be aesthetically pleasing, as stated by Ehemann, Para. 0003, lines 1-2, “Covers for handheld devices are required to be aesthetically pleasing while being functional.”.
	Regarding claim 9, Goubault teaches the method according to claim 1, as set forth above.
Goubault does not disclose:
wherein the cosmetic prefabricated sheet of material has a thickness less than 2 mm.
However, Ehemann discloses a glass cover with for electronic devices that has a thickness less than 2 mm (Para. 0004, lines 9-11, “In some embodiments, the glass body has a wall thickness in a range from 0.3 mm to 3 mm.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the substrate in Goubault to be the thickness range as taught by Ehemann.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a substrate surface that would be aesthetically pleasing, as stated by Ehemann, Para. 0003, lines 1-2, “Covers for handheld devices are required to be aesthetically pleasing while being functional.”.
	Regarding claim 10, Goubault teaches the method according to claim 1, as set forth above.
Goubault does not disclose:
wherein the cosmetic prefabricated sheet of material is flat to within 100 microns over a 10 cm by 10 cm area.
However, Ehemann discloses a glass cover that is flat to within 100 microns over a 10 cm by 10 cm area (Para. 0006, lines 3-5, “…±150 μm over a 10 mm x l0 mm area and in other embodiments the flatness of the flat section is better than ±50 μm over a 25 mm x 25 mm area.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the substrate in Goubault to be of measurements as taught by Ehemann.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a substrate surface that would be aesthetically pleasing, as stated by Ehemann, Para. 0003, lines 1-2, “Covers for handheld devices are required to be aesthetically pleasing while being functional.”.
	Further, changes to the specific values of the area and fluctuation would be known to one of ordinary skill in the art through routine optimization. See MPEP 2144.05, Section II A and B. Routine optimization would allow for area and fluctuation values to change to allow the substrate to accommodate different sized protrusions, which would be a simple matter of design choice.
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goubault et al. (FR 3030110 A1, hereinafter Goubault) in view of Moore et al. (US 20170144426 A1, hereinafter Moore) in further view of Beeby et al. (WO 2013167903 A1, hereinafter Beeby).
	Regarding claim 15, modified Goubault teaches the apparatus according to claim 14, as set forth above.
Modified Goubault does not disclose:
wherein the protrusion includes a support protrusion that forms a straight section connected to the protrusion that forms the boss.
However, Beeby discloses, in the similar field of additively manufacturing protrusions, a protrusion with a linear section connected to the central boss (Page 27, Para. 2, lines 13-15, “…powdered cobalt-chrome via a laser sintering process which comprises a plurality of individual abutments 12' each of which is attached to a common location hub 22' via a connecting bar 21'.”, and Fig. 10a, where each boss is represented as the circles and where each circular structure includes a linear support section 21’ to connect them to the common hub 22’). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified protrusions in modified Goubault to include the linear sections as taught by Beeby.
	Regarding specific protrusion design features, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Goubault discloses creating protrusions on a substrate surface, where the specific design of the protrusion is stated to be stacks of layered material. Beeby then discloses, although in the field of dental implants, creating a protrusion with linear sections that connect each protrusion to a central hub. There are a limited amount of options regarding the design of the protrusion and the end-result of a protrusion occurring on a cosmetic surface would be unchanged from Goubault regardless of the protrusion design. Thus, one of ordinary skill in the art would recognize that the protrusion structure from Goubault could be any structure desired and that it would be a design choice that could easily be implemented through changing the additive manufacturing data files.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goubault et al. (FR 3030110 A1, hereinafter Goubault) in view of Chang et al. (US 20120177942 A1, hereinafter Chang).
Regarding claim 16, Goubault teaches the apparatus according to claim 11, as set forth above.
Goubault does not disclose:
wherein the cosmetic prefabricated sheet of material has a yield stress of greater than 500 MPa.
However, Chang discloses, in the similar field of additively fusing protrusions, where the protrusion is fused using metallic titanium powder that has a yield stress greater than 500 MPa (Para. 0023, lines 1-4, “Preferably, the metal powder 710 is selected from iron powder, aluminum powder, nickel powder, magnesium powder, titanium powder, copper powder, powders of alloys thereof, and stainless steel powder.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the additive manufacturing material in Goubault to be titanium as taught by Chang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using different metallic powders on the protrusion for their specific intrinsic properties, as stated by Chang, Para. 0023, lines 1-4, “Preferably, the metal powder 710 is selected from iron powder, aluminum powder, nickel powder, magnesium powder, titanium powder, copper powder, powders of alloys thereof, and stainless steel powder.”.
Regarding claim 17, Goubault teaches the apparatus according to claim 11, as set forth above.
Goubault does not disclose:
wherein the cosmetic prefabricated sheet of material has a hardness of greater than 50 Rockwell Hardness B.
However, Chang discloses protrusions fused using stainless steel powder that has a Rockwell Hardness B greater than 50 MPa (Para. 0023, lines 1-4, “Preferably, the metal powder 710 is selected from iron powder, aluminum powder, nickel powder, magnesium powder, titanium powder, copper powder, powders of alloys thereof, and stainless steel powder.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the additive manufacturing material in Goubault to be stainless steel as taught by Chang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using different metallic powders on the protrusion for their specific intrinsic properties, as stated by Chang, Para. 0023, lines 1-4, “Preferably, the metal powder 710 is selected from iron powder, aluminum powder, nickel powder, magnesium powder, titanium powder, copper powder, powders of alloys thereof, and stainless steel powder.”.
Regarding claim 18, Goubault teaches the apparatus according to claim 11, as set forth above.
Goubault does not disclose:
wherein the cosmetic prefabricated sheet of material is cold worked.
However, Chang discloses protrusions fused using stainless steel powder that is commonly known to be cold worked Para. 0023, lines 1-4, “Preferably, the metal powder 710 is selected from iron powder, aluminum powder, nickel powder, magnesium powder, titanium powder, copper powder, powders of alloys thereof, and stainless steel powder.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the additive manufacturing material in Goubault to be stainless steel as taught by Chang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using different metallic powders on the protrusion for their specific intrinsic properties, as stated by Chang, Para. 0023, lines 1-4, “Preferably, the metal powder 710 is selected from iron powder, aluminum powder, nickel powder, magnesium powder, titanium powder, copper powder, powders of alloys thereof, and stainless steel powder.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Waatti et al. (KR 20170002609 A1) discloses similar protrusions, where the shape of the protrusion can be changed and would be an obvious design choice in the field of additive manufacturing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
08/05/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761